DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following:
The pillars are provided at least in part with a porous structure at their outer surface. 
The pillars are provided at least in part with at least one groove proceeding from the evaporator wall to the condenser wall.
The groove structure of the pillars are formed in a continuous manner.
Must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate change
 by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities: The “,” between “such” and “that” appears to be in error.  Appropriate correction is required.
Claim 14 objected to because of the following informalities: Limitation “and in that” appears to be in error for “and” or “and wherein”; also limitation “at least a part of” appears to be in error for “on at least a part of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the extension" twice.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-8 and 11-21 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the range" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 7  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: on which component(s) “at least one groove” is located. To expedite prosecution, “at least one groove” in claim 7 has been interpreted using broadest reasonable interpretation as intended to refer to “at least one groove” on any component of the vapor chamber.  Applicant may wish to consider whether claim 7 was intended to refer back to the “at least one groove” of claim 6.  


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 8 recites the limitation “an intermediate cross section”. However, it was already claimed in claim 1 “an intermediate cross section’’, therefore it is unclear if the “an intermediate cross section” in claim 8 is related to the “an intermediate cross section’’ in claim 1 or if it is a distinct limitation. To expedite prosecution, examiner interprets “an intermediate cross section’’ in claim 8 to be the same as “an intermediate cross section’’ in claim 1. 
Claim 8 recites the limitation of “ratio of 1-100” renders the scope of the claim indefinite since it is not clear if the “ratio of 1-100” is only one ratio 1:100 or it’s a range of ratios 1:1 to 1:100. To expedite prosecution, examiner interprets “ratio of 1-100” to be a range of ratios 1:1 to 1:100, see ¶ [0044]). 
Claim 8 recites the limitation "the smallest extension" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “structurally consistent with formation by additive manufacturing” in claim 13 is a relative term which renders the claim indefinite. The term “structurally consistent with” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be excluded or included by “structurally consistent with”.  To expedite prosecution, Examiner has interpreted “structurally consistent with formation by additive manufacturing” to include structures formed by any process which could be used with additive manufacturing.  Examiner also reminds Applicant that should Applicant have intended to claim “formed by additive manufacturing”,   
Claims 14-21 are rejected insofar as they are dependent on claim 13 and therefore include the same error(s).  


Claim 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: on which component(s) “at least one groove” is located. To expedite prosecution, “at least one groove” in claim 20 has been interpreted using broadest reasonable interpretation as intended to refer to “at least one groove” on any component of the vapor chamber.  Applicant may wish to consider whether claim 20 was intended to refer back to the “at least one groove” of claim 19.

Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claim 20 recites the limitation "the range" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation “an intermediate cross section”. However, it was already claimed in claim 1 an intermediate cross section’’, therefore it is unclear if the “an intermediate cross section” in claim 21 is related to the “an intermediate cross section’’ in claim 1 or if it is a distinct limitation. To expedite prosecution, examiner interprets “an intermediate cross section’’ in claim 21 to be the same as “an intermediate cross section’’ in claim 1. 
Claim 21 recites the limitation of “ratio of 1-100” renders the scope of the claim indefinite since it is not clear if the “ratio of 1-100” is only one ratio 1:100 or it’s a range of ratios 1:1 to 1:100. To expedite prosecution, examiner interprets “ratio of 1-100” to be a range of ratios 1:1 to 1:100, see ¶ [0044]). 
Claim 21 recites the limitation "the smallest extension" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by BAXMANN (DE202007007568U1: Machine Translation provided by Examiner).
Regarding claim 1, BAXMANN discloses a vapor chamber (1), comprising a sealed casing (6, 2) which comprises two main walls, wherein a first main wall is an evaporator wall (2) and a second main wall is a condenser wall (6), wherein the two main walls are connected by side connections (see figure 6, elements 6 and 2 are connected via side connections) to form a sealed volume inside the two main walls and the side connections (BAXMANN teaches in ¶ [0052] that “The bottom plate (2) and the top plate (6) fit together so that there is a small gap between them. This is filled with a suitable melting medium ( 7 ), which tightly seals the gap between the bottom plate ( 2 ) and the top plate ( 6 )”, wherein a plurality of pillars (42) is provided in the sealed volume such, that the pillars (42) connect the evaporator wall (2) and the condenser wall (6) (see figure 18), wherein the pillars (42) have a first contact area to the evaporator wall (lower part of pillars 42 have a first contact area to evaporator wall 2) and a second contact area to the condenser wall (upper part of pillars 42 have a second contact area to condenser wall 6) and wherein the pillars comprise an intermediate cross section area being arranged between the first contact area and the second contact area (see BAXMANN’s figure’s 18 annotated by examiner), wherein the extension of the intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area (See BAXMANN’s figure 18 annotated by examiner: the extension in the width direction of the intermediate cross section is smaller than the 


    PNG
    media_image1.png
    325
    605
    media_image1.png
    Greyscale

BAXMANN’s figure’s 18 annotated by examiner 

Regarding claim 2, BAXMANN discloses the pillars (42) at least in part have an outer surface which is at least in part provided with a curvature proceeding from the evaporator wall (2) to the condenser wall (6) (see the cross section of element 42 in figure 18 having curvature that start from element 2 to element 6; also see the curvature of element 42 in figure 18a).

Regarding claim 3, BAXMANN discloses the curvature forms a concave structure (see the concave structure of element 42 in figure 18).

Regarding claims 4, BAXMANN discloses the pillars (42) at least in part have an outer contact angle alpha to at least one of the evaporator wall (2) and to the condenser wall (6), wherein the outer contact angle is in a range of more than 90 and smaller than 180 (since the curvature of element 42 forms a concave structure, the outer contact angle has to be more than 90 degree. Moreover, unless the outer surface of the pillars 42 is parallel with upper (6) or the lower plates (2) the outer contact angle will never be 180 degree. Therefore, the outer contact angle of 42 is within the claimed range). 

Regarding claim 5, BAXMANN discloses the pillars (42) are provided at least in part with a porous structure (4, 3) at their outer surface (BAXMANN discloses in figure 18 that the capillary structure (4, 3) are connected to the both ends of the pillars 42).

Regarding claim 11, BAXMANN discloses the pillars (42) at least in part have an outer contact angle alpha to at least one of the evaporator wall (2) and to the condenser wall (6), wherein the outer contact angle is in a range of more than 90 and smaller than 180 (since the curvature of element 42 forms a concave structure, the outer contact angle has to be more than 90 degree. Moreover, unless the outer surface of the pillars 42 is parallel with upper (6) or the lower plates (2) the outer contact angle will never be 180 degree. Therefore, the outer contact angle of 42 is within the claimed range). 

Regarding claim 12, BAXMANN discloses the pillars (42) at least in part have an outer contact angle alpha to at least one of the evaporator wall (2) and to the condenser wall (6), wherein the outer contact angle is in a range of more than 90 and smaller than 180 (since the curvature of element 42 forms a concave structure, the outer contact angle has to be more than 90 degree. Moreover, unless the outer surface of the pillars 42 is parallel with upper (6) or the lower plates (2) the outer contact angle will never be 180 degree. Therefore, the outer contact angle of 42 is within the claimed range). 

Regarding claim 13, BAXMANN discloses body comprising the two main walls (6, 2) and the pillars (42) connecting the main walls is structurally consistent with formation by additive manufacturing (BAXMANN teaches in ¶ [0027] that “The heat pipe ( 1 ) is completely manufactured in a single sintering process”: Examiner notes that sintering processes are commonly used with additive manufacturing techniques, therefore BAXMANN is considered to meet “structurally consistent with formation by additive manufacturing”).

Regarding claim 14, BAXMANN discloses at least the two main walls (6, 2) comprise a porous structure (4, 3) and in that the pillars are provided with a porous structure 

Regarding claim 15, BAXMANN discloses the pillars (42) at least in part have an outer surface which is at least in part provided with a curvature proceeding from the evaporator wall (2) to the condenser wall (6) (see the cross section of element 42 in figure 18 having curvature that start from element 2 to element 6; also see the curvature of element 42 in figure 18a).

Regarding claim 16, BAXMANN discloses the curvature forms a concave structure (see the concave structure of element 42 in figure 18).

Regarding claim 17, BAXMANN discloses the pillars (42) at least in part have an outer contact angle alpha to at least one of the evaporator wall (2) and to the condenser wall (6), wherein the outer contact angle is in a range of more than 90 and smaller than 180 (since the curvature of element 42 forms a concave structure, the outer contact angle has to be more than 90 degree. Moreover, unless the outer surface of the pillars 42 is parallel with upper (6) or the lower plates (2) the outer contact angle will never be 180 degree. Therefore, the outer contact angle of 42 is within the claimed range). 

Regarding claim 18, BAXMANN discloses the pillars (42) are provided at least in part with a porous structure (4, 3) at their outer surface (BAXMANN discloses in figure 18 that the capillary structure (4, 3) are connected to the both ends of the pillars 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BAXMANN (DE202007007568U1) as applied to claims 1 or 13 above, and further in view of CHEN (CN107421364B: Machine Translation provided by Examiner).


Regarding claim 6, BAXMANN does not teach the pillars are provided at least in part with at least one groove proceeding from the evaporator wall to the condenser wall.

CHEN teaches a vapor chamber that comprising pillars (163) with grooves along the inside (1632) and the outside (1631) surfaces (see CHEN’s figure 3B).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with the pillars are provided at least in part with at least one groove proceeding from the evaporator wall to the condenser wall, as taught by CHEN, to improve the vapor chamber of BAXMANN by adding more flowing spaces so the capillary phenomenon in the vertical direction is diffused when the working fluid flows, and better heat exchange efficiency is achieved; see CHEN, ¶ [75]. 

Regarding claim 19, BAXMANN does not teach the pillars are provided at least in part with at least one groove proceeding from the evaporator wall to the condenser wall.

CHEN teaches a vapor chamber that comprise pillars (163) with grooves along the inside (1632) and the outside (1631) surfaces (see CHEN’s figure 3B).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with the pillars are provided at least in part with at least one groove proceeding from the evaporator wall to the condenser wall, as taught by CHEN, . 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BAXMANN (DE202007007568U1) as applied to claims 1 or 13 above, and further in view of Inagaki (US 20190141855A1).

Regarding claim 7, BAXMANN is silent regarding at least one groove has at least one of a depth and a width in the range of 5 µm to 500 µm.

Inagaki teaches a vapor chamber that comprise grooves (protrusion portion of 16 form grooves), (Inagaki teaches in ¶ [0039] that “the width of the narrow groove be 10 µm to 100 µm, the depth of the narrow groove be 10 % to 65 % of the thickness of the one plate - shaped body 11” which shows that the depth and the width of the groove fall within the limitation range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with at least one groove has at least one of a depth and a width in the range of 5 µm to 500 µm, as taught by Inagaki, to improve the vapor chamber of BAXMANN by reducing the flow path resistance to the working fluid. Also, with the line groove , the working fluid in liquid phase is caused to smoothly flow back from the heat releasing portion to the heat receiving portion; see Inagaki, ¶ [0045]-[0051].  


Regarding claim 19, BAXMANN is silent regarding at least one groove has at least one of a depth and a width in the range of 5 µm to 500 µm.

Inagaki teaches a vapor chamber that comprise grooves (protrusion portion of 16 form grooves), (Inagaki teaches in ¶ [0039] that “the width of the narrow groove be 10 µm to 100 µm, the depth of the narrow groove be 10 % to 65 % of the thickness of the one plate - shaped body 11” which shows that the depth and the width of the groove fall within the limitation range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with at least one groove has at least one of a depth and a width in the range of 5 µm to 500 µm, as taught by Inagaki, to improve the vapor chamber of BAXMANN by reducing the flow path resistance to the working fluid. Also, with the line groove , the working fluid in liquid phase is caused to smoothly flow back from the heat releasing portion to the heat receiving portion; see Inagaki, ¶ [0045]-[0051].  


Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BAXMANN (DE202007007568U1) as applied to claims 1 or 13 above, and further in view of ZHAO (US 20110203777A1).

Regarding claim 8, BAXMANN further discloses the smallest extension of an intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area. (BAXMANN discloses in figures 18 and 18a that 42 has two curved ends which they have a bigger cross section area because at one end of the pillar 42 is made of curvature outside surface and a 

BAXMANN is silent regarding intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area in a ratio of 1-100.
However, the ratio of the smallest extension of an intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area is a results effective variable, as recognized by ZHAO, which teaches a vapor chamber with variable contact area support pillars, (see ZHAO’s figures 3 and 4 and at least Col, 9; Lines [20]-[45]): smooth rounded corner with curvature is provided so as to avoid stress concentrations).
 It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with the smallest extension of an intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area in a ratio of 1-100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding claim 21, BAXMANN further discloses the smallest extension of an intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area. (BAXMANN discloses in figures 18 and 18a that 42 has two curved ends which they have a bigger cross section area because at one end of the pillar 42 is made of curvature outside surface and a straight line in the inside surface, compared to the intermediate part that is between them which made of almost two straight lines; See BAXMANN’s figure’s 18 annotated by examiner). 

BAXMANN is silent regarding intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area in a ratio of 1-100.
However, the ratio of the smallest extension of an intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area is a results effective variable, as recognized by ZHAO, which teaches a vapor chamber with variable contact area support pillars, (see ZHAO’s figures 3 and 4 and at least Col, 9; Lines [20]-[45]): smooth rounded corner with curvature is provided so as to avoid stress concentrations).
 It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of BAXMANN with the smallest extension of an intermediate cross section area is smaller compared to the extension of both of the first contact area and the second contact area in a ratio of 1-100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haj-Hariri et al. (US 20150198380 A1) discloses similar vapor chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/
 Examiner, Art Unit 3763                                                                                                                                                                                         

/TAVIA SULLENS/Primary Examiner, Art Unit 3763